Citation Nr: 0108703	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  97-22 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to May 15, 1995, for a 
grant of a total disability evaluation for major depression.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The appellant served on active duty from January 1975 to 
December 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In June 1996, the RO granted a total disability 
evaluation for major depression with an effective date of May 
15, 1995.  The veteran filed a notice of disagreement with 
the RO's assigned effective date, and the RO subsequently 
denied this claim.  The veteran appealed, and in a July 1998 
decision, the Board denied an effective date earlier than May 
15, 1995, for a total disability evaluation for major 
depression.  The appellant appealed the decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  The parties filed a joint motion for remand, which 
the Court granted on August 6, 1999.  In February 2000, the 
Board again denied the claim.  The appellant again appealed 
the issue to the Court.  While his case was pending at the 
Court, his representative and VA's Office of General Counsel 
filed a joint motion requesting that the Court vacate the 
Board's decision and remand the veteran's claim for 
readjudication.  In September 2000, the Court issued an Order 
vacating the Board's February 2000 decision.  


FINDINGS OF FACT

1.  A VA medical report shows that the veteran was admitted 
to a VA hospital for psychiatric symptoms on May 15, 1995, 
and this report constitutes an informal claim; a formal claim 
for a total disability evaluation for compensation purposes 
based on individual unemployability was received on October 
26, 1995.

2.  There is no evidence dated within the one year time 
period prior to May 15, 1995 which shows that it is factually 
ascertainable that the veteran is entitled to a 100 percent 
disability evaluation.

3.  There is no formal claim or written intent to file a 
claim for a total rating for compensation based on individual 
unemployability prior to May 1995.


CONCLUSION OF LAW

The legal criteria have not been met for an effective date 
prior to May 15, 1995 for a total disability evaluation for 
major depression.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 
C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision

A.  Background

The appellant argues that he is entitled to an effective date 
prior to May 15, 1995 for a total disability evaluation for 
major depression.  Several arguments have been presented 
asserting that the correct effective date should be sometime 
between 1987 and 1992.

In March 1991, the RO granted service connection for major 
depression, evaluated as 30 percent disabling.  In a May 1991 
letter, the RO notified the appellant of the decision, and in 
February 1992, the appellant filed a notice of disagreement 
only as to the effective date of September 10, 1990.  Since a 
notice of disagreement with the appellant's 30 percent 
evaluation was not filed within one year of the March 1991 
rating decision, that aspect of the claim became final.  See 
38 U.S.C.A. § 7105(c).

In a June 1992 rating decision, the RO granted the earlier 
effective date claim for major depression, and assigned an 
effective date of December 7, 1987.  The RO continued the 30 
percent evaluation.  The appellant filed a notice of 
disagreement in July 1992, however, only as to the fact that 
he was paid as a single veteran with no dependents, as he was 
married and had children.  He noted that he did not disagree 
with the combined evaluation of 40 percent for his service-
connected disabilities (30 percent for major depression and 
10 percent for residuals, fracture, left mandible).  Since a 
notice of disagreement as to his 30 percent rating for 
depression was not filed within one year of the June 1992 
rating decision, the decision became final as to that 
determination.  See 38 U.S.C.A. § 7105(c).  

On October 26, 1995, the appellant submitted a formal claim 
for a total rating based upon individual unemployability 
(TDIU) (Veteran's Application for Increased Compensation 
Based Upon Individual Employability (VA Form 21-8940)).  
After examining VA medical records, the RO determined that a 
VA medical record showing that the appellant had been 
admitted to a VA hospital on May 15, 1995 was an informal 
claim, and that this informal claim became a formal claim 
when the appellant filed his TDIU claim on October 26, 1995.  
The RO therefore considered the appellant's date of claim as 
May 15, 1995.  In June 1996, the RO granted a total 
disability evaluation for major depression, effective May 15, 
1995.  This grant rendered the TDIU issue moot.  See Green v. 
West, 11 Vet. App. 472 (1998); Vettese v. Brown, 7 Vet. App. 
31, 34-35 (1994); VAOPGCPREC 6-99 (June 7, 1999).  

The appellant filed a notice of disagreement stating that the 
effective date should be October 1987.  In July 1998, the 
Board denied the claim for an effective date earlier than May 
15, 1995 for a total disability evaluation for major 
depression.  The appellant appealed the decision to the 
Court, and the parties filed a joint motion for remand, which 
the Court granted on August 6, 1999.  In February 2000, the 
Board again denied the claim.  Following the Board's February 
2000 decision, the veteran again appealed the issue to the 
Court.  While his case was pending at the Court, his 
representative and VA's Office of General Counsel filed a 
joint motion requesting that the Court vacate the Board's 
decision and remand the veteran's claim for readjudication.  
In September 2000, the Court issued an Order vacating the 
Board's February 2000 decision.  

At the time of the RO's June 1996 decision, the claims files 
included service medical records, and VA and non-VA medical 
records, dated between 1983 and December 1995.  Of particular 
note, a VA hospitalization summary report revealed that the 
appellant had been admitted on May 15, 1995 because of 
suicidal ideation and alcohol and marijuana abuse.  In the 
hospitalization summary report, the VA examiner stated that 
the appellant was competent, not psychotic, and employable.  
The appellant underwent a VA psychiatric evaluation in August 
1995.  The diagnoses were major depression, recurrent, 
moderate, and post-traumatic stress disorder, chronic.  In a 
February 1996 letter, Dr. Douglas A. Stevens stated that the 
appellant was "totally vocationally disabled, not having had 
any successful work experience since 1978."  Dr. Stevens 
submitted another letter in March 1996, reiterating what he 
stated in the February 1996 letter.

The appellant had RO hearings in March and December of 1996.  
At the March 1996 hearing, the appellant stated that he had 
been terminated from places of employment because of his poor 
work performance. He stated that he had been hospitalized for 
depression.  The appellant noted that he had attempted to 
undergo vocational rehabilitation, which had failed.  He 
stated that in 1987, he realized that he could no longer 
work, and he considered himself disabled as of 1988.  He 
testified that he attempted to work following 1988, but that 
his attempts were unsuccessful.  The appellant stated that he 
had no friends, he did not belong to any clubs or groups, and 
that he liked to be by himself.  The appellant's wife stated 
that she noticed that the appellant started to go down hill 
in 1989.  

In his December 1996 hearing, the appellant stated that he 
had been awarded Social Security Administration disability 
benefits in 1989, but that it was effective as of 1987.  The 
appellant reiterated the difficulty he had with obtaining a 
job and with his depression.  The appellant stated that he 
felt that the RO, when granting service connection for major 
depression, did not address the contention that he was 
totally disabled.  He alleged that he called VA to ask them 
about unemployability in about 1990 or 1991.  A taping of a 
conversation was played at the hearing, which revealed that 
the appellant had called to ask about the unemployability 
benefits.  At the time, he had a combined evaluation of 40 
percent (30 percent for major depression and 10 percent for 
residuals, fracture, left mandible).  He was told that he 
would not be able to obtain such benefits without one 
disability being 60 percent or two disabilities having a 
combined evaluation of 70 percent.  See 38 C.F.R. § 4.16(a) 
(1997).

B.  Analysis

After a careful review of all the evidence of record, the 
Board agrees with the RO's June 1996 determination, and finds 
that the correct effective date for the appellant's total 
disability evaluation for major depression is May 15, 1995.  

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1) (2000).  

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2) (West 
1991).  If the evidence shows that the increase in disability 
occurred prior to the date of receipt of claim, the RO may 
assign the earliest date as of which it is ascertainable that 
the increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. § 3.400(o)(2) (1999); see Harper v. Brown, 10 Vet. 
App. 125 (1997; Quarles v. Derwinski, 3 Vet. App. 129, 134-
135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided that the claim is received within one 
year after the increase)."  Id.  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.; see 
also VAOPGCPREC 12-98 at 2.  That is, because neither 38 
U.S.C. § 5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) refer to the 
date of the claim as the effective date of an award of 
increased disability compensation, the effective date for 
increased disability compensation is the date on which the 
evidence establishes that a veteran's disability increased, 
if the claim is received within one year from such date.  The 
effective date of an increased rating would be the date of 
claim only if the claim is not received within the year 
following the increase in disability, as explained in Harper.  
VAOPGCPREC 12-98 at 3.

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under section 5110(b)(2) which provides 
that the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  Thus, 
determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. § 
3.1(r) (2000).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p) 
(1999); 3.155 (2000).  The regulation which governs informal 
claims, 38 C.F.R. § 3.155 (2000), provides as follows: (a) 
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by [VA], 
from a claimant ... may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Id.

Further, under 38 C.F.R. § 3.157(b)(1) (2000), an informal 
claim may consist of a VA report of examination or 
hospitalization.  Under this regulatory provision, the date 
of the VA outpatient examination or hospital admission will 
be accepted as the date of receipt of a claim if such a 
report relates to examination or treatment of a disability 
for which service connection has previously been established.  
Id.

As noted above, the Board must determine the date of receipt 
of the appellant's claim for a total rating for compensation 
based on individual unemployability, and then determine the 
date that it became factually ascertainable that the 
appellant's service-connected major depression increased in 
severity.

The facts in this case are clear and may be summarized as 
follows: On October 26, 1995, the appellant submitted a 
formal claim for TDIU.  At the time, the appellant's major 
depression was evaluated as 50 percent disabling.  He had 
also been granted service connection for residuals, fracture, 
left mandible, evaluated as 10 percent disabling.  VA medical 
records show that on May 15, 1995 the appellant was admitted 
to a VA hospital.  This VA medical report constitutes an 
informal claim.  See 38 C.F.R. § 3.157(b)(1).  This informal 
claim became a formal claim when the appellant filed his TDIU 
claim on October 26, 1995.  See 38 C.F.R. § 3.155(a).  The 
Board record does not contain a claim, informal claim or 
evidence of an increase in disability in the year prior to 
May 15, 1995.  See part I.C., infra.  Based on the foregoing, 
the Board therefore finds that the appellant's date of claim 
is May 15, 1995. 

In reaching this decision, the Board has considered the 
appellant's various arguments that either an informal or a 
formal claim was submitted prior to May 15, 1995.  However, 
as discussed below, the Board finds that these arguments are 
without merit. 

With regard to the period prior to March 1991, the appellant 
and his representative allege that the appellant submitted 
claims for a total disability evaluation for compensation 
purposes based on individual unemployability in 1988, 1989 
and 1990.  Specifically, the veteran has argued that he 
raised the issue in a May 1988 Statement in Support of Claim 
(VA Form 21-4138).  In addition, at the December 1996 RO 
hearing, the appellant's representative alleged that the 
appellant raised the issue in a November 1990 VA Form 1-9 
(Appeal to the Board of Veterans' Appeals), and that this 
claim was never adjudicated.  In a letter, received in 
January 2001, the veteran set forth a list of medical 
evidence dated (and received by VA) prior to March 1991, to 
include records from an August 1989 Social Security 
Administration decision.  He argued that this evidence 
warranted an earlier effective date.  Finally, at his 
December 1996 hearing, the appellant argued that he raised a 
claim for a total disability evaluation for compensation 
purposes based on individual unemployability in a telephone 
call to the RO sometime between 1990 and 1991, at which time 
he inquired as to unemployability benefits.  

The Board initially points out that all of these documents 
were received prior to the appellant's grant of service 
connection for major depression in March 1991.  In such a 
case, any claim as to the level of severity of the 
appellant's major depression was subsumed in the RO's 
decision granting service connection.  In addition, prior to 
March 1991, a "claim" of unemployability due to major 
depression was not legally cognizable because the appellant 
had not yet been granted service connection for major 
depression.  In other words, without the predicate of service 
connection for major depression, the appellant cannot have 
filed a legally cognizable claim for a total disability 
evaluation for compensation purposes based on individual 
unemployability due to major depression.  

As for the period from March 1991 to May 14, 1995, the Board 
finds that a claim for a total disability evaluation for 
compensation purposes based on individual unemployability was 
not filed during this time.  With regard to the appellant's 
phone call to the RO, even assuming arguendo that this 
conversation took place after the RO's grant of service 
connection in March 1991, this phone call does not constitute 
a claim, either formal or informal.  The mere fact that the 
appellant sought information does not establish that he filed 
a claim.  More importantly, the statutes clearly establish 
that an application must be filed.  Wells v. Principi, 3 Vet. 
App. 307 (1992); Crawford v. Brown, 5 Vet. App. 33 (1993).  A 
claim of entitlement may be either a formal or informal 
written communication requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  Stewart v. Brown, 10 Vet. App. 15 (1997); see also 
38 C.F.R. § 3.155(a).  A phone call is not "written."  

The only other specific argument advanced by the appellant 
with regard to his argument that a claim was submitted after 
March 1991 is found in a January 2001 letter.  In this 
letter, the appellant's representative argued that in its 
June 1992 rating decision the RO should have adjudicated the 
issue of whether an extraschedular evaluation was warranted 
under 38 C.F.R. § 3.321.  He argued that this issue was 
therefore "open," and provides a basis for the assignment 
of an earlier effective date for the veteran's total rating.  
No law or evidence was cited in support of this argument.  
However, even if it were shown that the issue of an 
extraschedular evaluation had been raised at the time of the 
RO's June 1992 decision, and that the RO failed to adjudicate 
it, the argument must fail.  A claim of entitlement to an 
extraschedular rating under section 3.321(b)(1) is distinct 
from a claim for a total disability evaluation for 
compensation purposes based on individual unemployability, as 
they are based on different factors.  VAOPGCPREC 6-96, 61 
Fed. Reg. 66749 (1996); see also Kellar v. Brown, 6 Vet. App. 
157, 162 (1994).  Furthermore, the RO's June 1992 decision on 
the increased rating issue subsumed the issue of an 
extraschedular evaluation.  This decision was not appealed 
and became final.  

The Board points out that the RO's March 1991 and June 1992 
decisions included consideration of a 100 percent evaluation 
which contemplated that the appellant was demonstrably unable 
to obtain or retain employment.  See 38 C.F.R. Part 4, 
Diagnostic Codes 9400-9411 (1990) (March 1991 and June 1992 
decisions); 38 C.F.R. Part 4, Diagnostic Codes 9400-9411 
(1987) (June 1992 decision).  To the extent that the 
appellant may disagree with the March 1991 and June 1992 
decisions, these decisions became final, and he is 
collaterally estopped from relitigating the same issue based 
upon the same evidence.  See Hazan v. Gober, 10 Vet. App. 
511, 521 (1997).  The Board further points out that prior to 
the RO's June 1996 rating decision, the appellant did not 
meet the TDIU schedular criteria of a service-connected 
disability rated as 60 percent disabling or more or two or 
more service-connected disabilities rated as 40 percent 
disabling or more, with a combined evaluation of 70 percent.  
See 38 C.F.R. § 4.16(a).  Based on the foregoing, the Board 
finds that a claim for a total disability evaluation for 
compensation purposes based on individual unemployability was 
not filed prior to May 15, 1995.  

As a final matter, under the applicable law, a claimant may 
receive an effective date for an increased evaluation up to 
one year prior to the date of claim, if it is factually 
ascertainable that an increase in disability had occurred.  
38 U.S.C.A. § 5110(a) and (b)(2); 38 C.F.R. § 3.400(o)(1) and 
(2).  The Board has determined that the date of the 
appellant's claim is May 15, 1995.  To the extent that it may 
be argued that an effective date one year prior to the date 
the RO received the claim (i.e., May 1994) is appropriate, 
the Board finds that the "exception" to the general rule, as 
set forth in 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2), does not apply, and that it was not "factually 
ascertainable" that the appellant's major depression had 
increased in severity within the one-year period preceding 
the date of receipt of his new claim; that is one year prior 
to May 15, 1995.  Here, the only medical evidence dated 
within the period from May 1994 to May 14, 1995 consists of 
two VA outpatient treatment reports.  Specifically, on March 
17, 1995, the appellant was seen with complaints of pain in 
his left ankle.  The diagnosis was gout.  On May 11, 1995, 
the appellant complained that things were closing in on him.  
However, he elected to leave the VA facility prior to seeing 
a physician because he had to pick up one of his children at 
the babysitter's.  This medical evidence does not show that 
the appellant's major depression had become totally 
disabling.

The degree of psychiatric disability that would render the 
appellant totally disabled is not clinically substantiated by 
the record, as illustrated by the evidence described above.  
Thus, it cannot be said that the major depression symptoms 
manifested by the appellant were reflective of a rating 
higher than the then-assigned 50 percent evaluation during 
the year preceding May 15, 1995.  Therefore, the Board is 
unable to find that the criteria for a 100 percent schedular 
evaluation under the applicable diagnostic criteria were met 
during the one-year period from May 15, 1994, to May 14, 
1995.  As a consequence, the general rule as set forth in 38 
U.S.C.A. § 5110(a) and 3.400(o)(1) applies.  See Harper, 10 
Vet. App. at 126-127.

In reaching this decision, the Board notes that the appellant 
has argued that the August 1989 SSA decision (which 
determined that the appellant was disabled due to depression 
as of October 1987), and Dr. Stevens' 1996 reports (which 
state that the veteran was disabled due to depression as of 
1978), are evidence that the appellant could not work due to 
his major depression for many years prior to 1995.  

With regard to the SSA's decision, the Board first notes that 
this decision (and its supporting medical evidence) was of 
record at the time of the RO's March 1991 decision, and that 
the RO's decision became final.  A second RO rating decision, 
dated in June 1992, also became final.  Any later award of 
increased compensation as to his disability rating for major 
depression must be based upon a new claim, and the effective 
date for the increase may not be based solely upon the 
evidence considered in the prior final decisions.  Hazan, 10 
Vet. App. at 521.  In other words, the Board is collaterally 
estopped from viewing this evidence alone any differently 
from the way it had been reviewed by the RO in March 1991, 
and for this reason the August 1989 SSA decision cannot 
provide the sole basis for a total rating for major 
depression within the one-year preceding May 15, 1995.  Id.  

A determination by the SSA that a veteran is unemployable is 
not controlling for purposes of a final VA determination.  
Odiorne v. Principi, 3 Vet. App. 456 (1992).  In this case, 
the SSA's report is dated about five years prior to the time 
period in issue (May 1994 to May 15, 1995).  Disabilities may 
increase or decrease over time, and in this case there is no 
medical evidence of record for the period from 1992 to 1994 
whatsoever except for a February 1993 VA psychiatric 
examination report which shows that the examiner determined 
that the appellant's major depression was moderate.  In 
addition, the 1995 VA outpatient treatment reports are dated 
contemporaneously with the time period in issue, and are 
considered highly probative evidence of the appellant's 
condition during that time.  See e.g., Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  As previously stated, the 1995 VA 
outpatient treatment reports do not show that the appellant's 
major depression was totally disabling.  Therefore, when 
viewed together with the medical evidence dated in the year 
prior to May 15, 1995, the SSA's decision does not warrant an 
effective date prior to May 15, 1995.  

As for Dr. Stevens reports, these reports, whether read alone 
or in consideration with previously submitted evidence, do 
not assist the appellant in obtaining an effective date prior 
to the date of the claim in this case.  Dr. Stevens asserts 
that the appellant was totally disabled due to depression in 
1978.  However, he indicates that he first treated the 
appellant in February 1996, and his opinion is not 
accompanied by citation to clinical findings or other indicia 
of reliability such as a rationalized explanation indicating 
a review of the claims files.  Even if credible, Dr. Stevens' 
assertion of total disability in 1978 is more than one year 
prior to the date of the appellant's claim, May 15, 1995.  
Therefore, even assuming that it was factually ascertainable 
that an increased rating to 100 percent was warranted in 
1978, the law precludes the assignment of an effective date 
earlier than the date of the claim.  See Harper, 10 Vet. App. 
at 126-127; see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(1)(2).  

Based on the foregoing, the Board finds that the earliest 
possible effective date for the appellant's total disability 
evaluation for compensation purposes based on individual 
unemployability is May 15, 1995.  


II.  Joint motion for remand

In its February 2000 decision, the Board noted that it had 
reviewed the August 1999 joint motion for remand filed by the 
parties and that it had addressed the parties' determination 
that the Board's July 1998 decision failed to discuss whether 
the February 1996 letter from Dr. Stevens "alone or in 
consideration with previously submitted evidence established 
that the appellant was totally disabled due to his depression 
within the one year prior to the May 15, 1995, informal claim 
for increase."  The Board's discussion of the issues raised 
in the August 1999 joint motion was not addressed in the 
September 2000 joint motion.  However, the Board will repeat 
its analysis to insure that all possible issues have been 
addressed.  

As previously discussed, there are two standards when 
considering an effective date for an increase in disability.  
One is date of receipt of claim, see 38 U.S.C.A. § 5110(a), 
and the other is the earliest effective date for an increased 
evaluation is that which is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date.  See 38 U.S.C.A. 
§ 5110(b)(2).

In asserting that the Board failed to properly consider Dr. 
Stevens' letter, the parties cited to Swanson v. West, 12 
Vet. App. 442 (1999) and Hazan v. Gober, 10 Vet. App. 511 
(1997).  The Board first points out that the Swanson decision 
was withdrawn by the Court on December 2, 1999, and thus is 
no longer good law.  In any event, the case at hand is 
distinguishable from both Swanson and Hazan.  In Hazan and 
Swanson, there was evidence that existed within one year of 
the date of claim that could be considered as an 
ascertainable fact to allow for an effective date earlier 
than the one assigned.  See Hazan; Swanson, supra.  Here, the 
evidence dated between May 1994 and May 14, 1995 does not 
show that there was an increase in disability.  There is no 
provision for assigning an effective date a year prior to the 
date of claim when the evidence dated within that period does 
not support an ascertainable degree increased impairment.  
Granting an automatic retroactive effective date would render 
the words of this statute meaningless.  The statute is clear 
and unambiguous.  If an increase in disability is shown 
within one year prior to date of claim, whether formal or 
informal, then the effective date can be earlier than the 
date of claim.  See 38 U.S.C.A. § 5110(b)(2).  However, if an 
increase in disability is not factually ascertainable within 
one year prior to date of claim, then the effective date is 
the date of claim.  See 38 U.S.C.A. § 5110(a); Harper; 
VAOPGCPREC 12-98.

If a claim is filed in a timely manner, the earliest possible 
effective date will be granted.  However, if a claim is not 
timely filed within one year of when the disability increased 
occurred, the appellant is limited to the date of claim.  See 
id.  The veteran and his representative have not articulated 
a date that they consider as to when it was factually 
ascertainable that an increase in disability occurred which 
would establish that the appellant was unemployable due to 
service-connected disabilities prior to May 15, 1995.  

The Board is left with the impression that because the 
appellant has been disabled for a long time, the parties 
believe that he should be granted an effective date one year 
prior to date of his informal claim for an increased 
evaluation even though there is nothing in the record that 
was in existence at that time which would establish a 
factually ascertainable date that there had been an increase 
in disability, including unemployability within 1 year of the 
date of claim.

The Board notes that it has reviewed the evidence of record 
in its entirety in making its determination as to an earlier 
effective date.  See Hazan; Swanson, supra. However, the 
appellant did not file a claim or an informal claim stating 
that his service-connected disability had worsened between 
May 1994 and May 14, 1995, nor did he seek treatment at a VA 
facility during that time for his service-connected major 
depression.  See 38 C.F.R. § 3.157(b).  The appellant 
submitted his formal claim for a total rating for 
compensation based upon individual unemployability in October 
1995.  The RO considered May 15, 1995, the date he was 
admitted for treatment at a VA facility, as an informal claim 
for increased benefits.  Because the appellant filed a formal 
claim within one year following his May 1995 VA hospital 
treatment, the RO determined that the date of claim was May 
15, 1995.  This is consistent with the applicable regulation.  
38 C.F.R. § 3.155(a).  The evidence does not show that an 
increase was warranted within one year prior to May 15, 1995.  
The Board agrees with the RO's determination.  It finds no 
basis to find that an increase in disability occurred at any 
time between May 1994 and May 14, 1995.  As the evidence does 
not warrant the conclusion that the appellant's depression 
increased in severity between May 1994 and May 14, 1995, an 
effective date earlier than May 15, 1995 is not possible.  If 
the appellant had wanted an effective date earlier than that, 
he should have filed a claim prior to that time.  

Finally, with regard to the September 2000 joint motion, it 
was asserted that, "[T]he Board's analysis does not reflect 
that it considered all the evidence of record, as mandated by 
the Court's holding in Hazan."  However, in its February 
2000 decision, the Board specifically stated that it had 
reviewed all the evidence of record.  The joint motion did 
not identify any specific evidence which the Board failed to 
consider.  The Board again points out that its decision has 
taken into account all the evidence of record.  In regard to 
evidence of an increase in disability in the 1 year prior the 
effective date established by the RO, there is none. 

III.  VCAA

The Board notes that during the course of the appeal, 
legislative changes have significantly altered VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-472, 114 Stat. 2096 (2000).  In this case, the 
pertinent records have been obtained, and there is no 
allegation or indication that relevant medical records exist 
which are obtainable and which have not been associated with 
the claims files.  The Board is therefore satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained, that no further 
assistance is required to comply with the duty to assist, and 
that there is no prejudice in the Board reviewing this claim 
on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Board also notes that in November 2000, the attorney was 
informed that he could submit additional argument and 
evidence.  The attorney noted that there was no additional 
evidence and that the case essentially involves issues of law 
rather than of fact.  It was requested that the case not be 
remanded if at all possible.  We conclude that there has been 
substantial compliance with VCAA, agree that the issue is 
primarily one of law rather than fact, that the case has been 
fully developed and that all arguments have been advanced.  
Therefore, the request that the case not be remanded is 
honored and that the veteran is not prejudiced.


ORDER

An effective date earlier than May 15, 1995, for the grant of 
total disability 
evaluation for compensation purposes based on individual 
unemployability is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

